Citation Nr: 1102280	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  08-34 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from June 1954 to June 1956.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.

The Veteran testified at a November 2010 travel Board hearing.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's left ear hearing loss pre-existed service and 
did not increase in severity during active service.

2.  The Veteran's tinnitus pre-existed service and did not 
increase in severity during active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss 
have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2010).

2.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as a statement of the case or supplemental statement 
of the case, is sufficient to cure a timing defect).  
 
VA notified the Veteran in October 2005 of the information and 
evidence needed to substantiate and complete the claim, to 
include notice of what part of that evidence is to be provided by 
the claimant and what part VA will attempt to obtain.  The RO 
provided notice of how disability ratings and effective dates are 
determined in March 2006 correspondence.  While the appellant did 
not receive full notice prior to the initial decision, after 
notice was provided, the claimaint was afforded a meaningful 
opportunity to participate in the adjudication of the claims, and 
the claims were readjudicated in April 2010.  Accordingly, any 
timing deficiency has here been appropriately cured.  Mayfield, 
444 F.3d 1328 (Fed. Cir. 2006). 

Next, VA has a duty to assist the veteran in the development of 
the claims.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a Veteran's claim for benefits, there are four factors 
for consideration.  

These four factors are:  (1) whether there is competent evidence 
of a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that an 
event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an applicable 
presumption period; (3) whether there is an indication that the 
disability or symptoms may be associated with the Veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical evidence 
of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

In this case, the service treatment records show that the Veteran 
was diagnosed with left ear hearing loss and tinnitus prior to 
entrance into active service and that the disabilities did not 
increase in severity during active service.  Moreover, the post-
service evidence does not indicate any current complaints or 
treatment referable to left ear hearing loss or tinnitus until 
several years following separation.  Furthermore, the records 
contain no competent evidence suggesting a causal relationship 
between a current left ear hear loss disability and/or tinnitus 
and active service.  For all of these reasons, the evidence does 
not indicate that the claimed disabilities may be related to 
active service such as to require an examination, even under the 
low threshold of McLendon.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The claims file contains the Veteran's service 
treatment records, as well as post-service reports of VA and 
private treatment and examination.  Moreover, the Veteran's 
statements in support of the claim are of record, including 
testimony provided at a November 2010 travel Board hearing before 
the undersigned.  The Veteran reported that in 1951 or 1952 he 
received treatment for an injury to his left ear at Ft. Belvoir 
during ROTC prior to entrance into active service.  The RO's 
attempts to retrieve these records have been unsuccessful and in 
April 2010 it issued a formal finding of the unavailability of 
treatment records from the DeWitt Army Hospital in Ft. Belvoir, 
Virginia.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Criteria

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting in 
current disability was incurred during active service or, if pre-
existing, was aggravated therein.  38 U.S.C.A. §§  1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2010).

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2010).  Service connection may also be granted 
for any injury or disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service.  38 C.F.R. § 
3.303(d) (2010).

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 2000, 
3000 and 4000 Hertz (Hz) is 40 decibels (db) or greater; or the 
auditory thresholds for at least three of these frequencies are 
26 db or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 
(2010).

A lay witness is competent to testify as to the occurrence of an 
in-service injury or incident where such issue is factual in 
nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some 
cases, lay evidence will also be competent and credible on the 
issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence 
may be competent and sufficient to establish a diagnosis where 
(1) a layperson is competent to identify the medical condition, 
(2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  Jandreau, 
492 F.3d at 1377.  A layperson is competent to identify a medical 
condition where the condition may be diagnosed by its unique and 
readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 
303, 307 (2007). Additionally, where symptoms are capable of lay 
observation, a lay witness is competent to testify to a lack of 
symptoms prior to service, continuity of symptoms after in-
service injury or disease, and receipt of medical treatment for 
such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); 
Charles v. Principi, 16 Vet. App 370, 374 (2002).

Through written statements and hearing testimony, the Veteran 
contends that he has left ear hearing loss and tinnitus as a 
result of an incident on a rifle range that occurred during ROTC 
in which a weapon was fired close to his left ear.  As noted 
above, the Board notes that the RO was unable to locate the 
treatment records from Ft. Belvoir reflecting such an injury.  

For the reasons to be discussed below, the Board finds that 
hearing loss in the Veteran's left ear and tinnitus pre-existed 
service.  Therefore, the questions to be resolved in this case 
are whether the left ear hearing loss and tinnitus were 
aggravated by active service.

VA regulations provide that every Veteran shall be taken to have 
been in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders noted at 
the time of examination, acceptance, and enrollment.  38 C.F.R. § 
3.304(b) (2010).  The presumption of soundness attaches only 
where there has been an induction examination that did not detect 
or note the disability that the Veteran later complains about.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulations expressly provide that the term "noted" signifies 
"[o]nly such conditions as are recorded in examination reports."  
38 C.F.R. § 3.304(b) (2010).  A "[h]istory of preservice 
existence of conditions recorded at the time of examination does 
not constitute a notation of such conditions."  Id. at (b)(1).

The VA Office of the General Counsel has determined that VA must 
meet two prongs in rebutting the presumption of soundness.  
First, VA must show by clear and unmistakable evidence that there 
is a pre-existing disease or disorder.  Secondly, VA must show by 
clear and unmistakable evidence that the pre-existing disease or 
disorder was not aggravated during service.  See VAOPGCPREC 3-03 
(July 16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  Id.  The Board must follow the precedent opinions of 
the General Counsel.  38 U.S.C.A. § 7104(c) (West 2002).

Also pertinent is the decision of the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 
F. 3d 1089 (Fed. Cir. 2004), which summarized the effect of 38 
U.S.C.A. § 1111 on claims for service-connected disability:

When no pre-existing condition is noted upon entry into service, 
the veteran is presumed to have been sound upon entry.  The 
burden then falls on the government to rebut the presumption of 
soundness by clear and unmistakable evidence that the veteran's 
disability was both pre-existing and not aggravated by service.  
The government may show a lack of aggravation by establishing 
that there was no increase in disability during service or that 
any "increase in disability [was] due to the natural progress of 
the "pre-existing condition.  38 U.S.C. § 1153 (West 2002). If 
this burden is met, then the veteran is not entitled to service-
connected benefits. However, if the government fails to rebut the 
presumption of soundness under 38 U.S.C.A. § 1111, the veteran's 
claim is one for service connection.  This means that no 
deduction for the degree of disability existing at the time of 
entrance will be made if a rating is awarded.  See 38 C.F.R. § 
3.322 (2010).

On the other hand, if a pre-existing disorder is noted upon entry 
into service, the veteran cannot bring a claim for service 
connection for that disorder, but the veteran may bring a claim 
for service-connected aggravation of that disorder.  In that case 
38 U.S.C.A. § 1153 applies and the burden falls on the Veteran to 
establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 
(Fed. Cir. 1994).  If the presumption of aggravation under 38 
U.S.C.A. § 1153 arises, the burden shifts to the government to 
show a lack of aggravation by establishing "that the increase in 
disability is due to the natural progress of the disease."  38 
U.S.C. § 1153 (West 2002); see also 38 C.F.R. § 3.306 (2010); 
Jensen, 19 F.3d at 1417.

If the veteran has a condition that pre-existed military service, 
the issue becomes whether the disease or injury was aggravated 
during service.  A pre-existing injury or disease will be 
considered to have been aggravated by active service where there 
is an increase in disability during such service, unless there is 
a specific finding that the increase in disability is due to the 
natural progression of the disease. Aggravation may not be 
conceded where the disability underwent no increase in severity 
during service on the basis of all the evidence of record 
pertaining to the manifestations of the disability prior to, 
during, and subsequent to service.  38 U.S.C.A. 1153 (West 2002); 
38 C.F.R. 3.306(b) (2010); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).  Temporary or intermittent flare-ups of a pre- existing 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition itself, 
as contrasted with mere symptoms, has worsened.  See Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 
Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991).  The law further provides that the burden of showing 
a pre-existing disease or disorder was not aggravated during 
service is an onerous one that lies with the government.  See 
Cotant v. Principi, 17 Vet. App. 117, 131 (2003); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).

Analysis

Left Ear Hearing Loss

The Board finds that the presumption of soundness does not attach 
in this case regarding the Veteran's left ear.  38 U.S.C.A. § 
1111 (West 2002); 38 C.F.R. § 3.304(b)(1) (2010).  This is so 
because at the time of a pre-induction examination conducted in 
June 1954, the Veteran's left ear exhibited hearing loss that met 
VA standards under 38 C.F.R. § 3.385.  More specifically, 
audiometric evaluation at that time revealed pure tone thresholds 
of 20, 10, 15, 40 and 65 decibels in the left ear at 500, 1000, 
2000, 3000, and 4000 Hz, respectively. 

Given that the Veteran's pre-induction audiological examination 
was administered prior to October 31, 1967, when the service 
departments adopted ISO units, the Board has converted the above 
audiological findings from ASA units to the ISO standard.  These 
results reveal left hearing loss in accordance with VA standards, 
and the examiner at that time diagnosed left ear hearing loss. 
See 38 C.F.R. § 3.385.  
As such, the Board finds that left ear hearing loss was a pre-
existing condition.

As the presumption of soundness does not apply, the evidence must 
establish that aggravation of the Veteran's left ear hearing loss 
occurred during service.  As stated above, 38 U.S.C.A. § 1153 
contains a presumption of aggravation when it is shown that a 
pre-existing disorder underwent an increase in disability during 
service.

The Board finds that the evidence of record does not demonstrate 
that the Veteran's pre-existing left ear hearing loss underwent 
an increase in severity during service. The Veteran's service 
treatment records are devoid of reference to complaints of, or 
treatment for left ear hearing loss.  The results of the June 
1954 entrance audiometric evaluation revealed pure tone 
thresholds of 25, 20, 20 and 55 decibels in the left ear at 500, 
1000, 2000 and 4000 Hz, respectively.  The results of his June 
1956 separation audiometric evaluation revealed pure tone 
thresholds of 25, 20, 20 and 65 decibels in the left ear at 500, 
1000, 2000 and 4000 Hz, respectively.  Pure tone threshold were 
not reflected for 3000 Hz on either examination.  Once again, 
given that the Veteran's these audiological examinations were 
administered prior to October 31, 1967, when the service 
departments adopted ISO units, the Board has converted the above 
audiological findings from ASA units to the ISO standard.   

These results reveal left ear hearing loss in accordance with VA 
standards at 4000 Hz.  See 38 C.F.R. § 3.385.  However, in 
comparing the Veteran's June 1956 separation examination results 
with his June 1954 pre-induction examination results, the results 
do not show a change in the Veteran's left ear hearing loss which 
reflects a pure tone threshold of 65 decibels at the 4000 Hz 
frequency level on both tests (testing was not provided at 3000 
Hz on separation examination).  Thus, results from the pre-
entrance audiological examination and the discharge audiological 
examination do not show an increase in the severity of the left 
ear hearing loss during the Veteran's period of active service.

In addition, the post-service medical evidence does not support a 
finding that the Veteran's left ear hearing loss was aggravated 
during service.  The earliest evidence of left hearing loss is 
found in VA treatment reports dated in 2005.  Moreover, while 
there are several private audiograms of record dated in 1991, 
1994 and 2001, this evidence is in a format that is incompatible 
for VA rating purposes.  Specifically, the reports included 
audiometric findings of puretone hearing threshold levels that 
are shown in graphic form instead of numeric form and are not in 
a format compatible for VA rating purposes.  See Kelly v. Brown, 
7 Vet. App. 471, 474 (1995) (holding that neither the Board nor 
the RO may not interpret graphical representations of audiometric 
data).  In any event, many years have lapsed since the Veteran's 
discharge from service and the first post-service indication of 
left hearing loss is found in the medical records.

In sum, even though the Veteran alleges acoustic trauma prior to 
active service, there is no indication in the medical evidence of 
an increase in the underlying severity of the pre-existing left 
ear hearing loss.  While the Board acknowledges the Veteran's lay 
assertions that his left ear hearing loss has continued since his 
discharge, he has not met the burden of establishing aggravation 
of the preexisting left ear hearing loss.  See Wagner, 370 F. 3d. 
at 1096.  Again, the separation examination in June 1956 did not 
show an increase in severity in the left ear hearing loss.  To 
the extent that the Veteran urges that there was an earlier 
period of active service in which the initial acoustic trauma 
occurred, a thorough search has failed to verify any such 
service.  Thus, service connection for left ear hearing loss is 
not warranted and the claim must be denied.

Tinnitus

The Board initially notes that the record reflects a current 
diagnosis of tinnitus.  Specifically, although tinnitus is 
readily observable by laypersons and does not require medical 
expertise to establish its existence, see Charles v. Principi, 16 
Vet. App. 370 (2002), such diagnosis has been confirmed by VA 
treatment records dated in 2005.  The Board observes, however, 
that the Veteran's service treatment records reflect that on pre-
induction audiological examination conducted in June 1954,  
tinnitus was also noted along with left ear hearing loss.  As 
such, the Board finds that tinnitus was also a pre-existing 
condition.

As the presumption of soundness does not apply, the evidence must 
establish that aggravation of the Veteran's tinnitus occurred 
during service.  As stated above, 38 U.S.C.A. § 1153 contains a 
presumption of aggravation when it is shown that a pre-existing 
disorder underwent an increase in disability during service.

The Board finds that the evidence of record does not demonstrate 
that the Veteran's pre-existing tinnitus underwent an increase in 
severity during service.  In this regard, the Board observes 
that, outside the single report of tinnitus at the time of his 
June 1954 pre-entrance examination, there are no records showing 
any complaints of tinnitus.  The discharge examination conducted 
in June 1956 does not reflect any complaints of notations of 
tinnitus.  

Moreover, the post-service medical evidence does not support a 
finding that the Veteran's tinnitus was aggravated during 
service.  The earliest evidence of tinnitus is found in VA 
treatment reports dated in 2005, which is approximately 49 years 
after discharge from service.

In sum, there is no indication in the medical evidence of an 
increase in the underlying severity of the pre-existing tinnitus.  
While the Board acknowledges the Veteran's lay assertions that 
his tinnitus has continued since his discharge, he has not met 
the burden of establishing aggravation of the preexisting 
tinnitus.  See Wagner, 370 F. 3d. at 1096.  Thus, service 
connection for tinnitus is not warranted and the claim must be 
denied.

The Board is sympathetic to the Veteran for the difficulties he 
now experiences due to his left ear hearing loss and tinnitus.  
However, for the reasons discussed above, the Board must conclude 
that the preponderance of the evidence is against the claims of 
entitlement to service connection for left ear hearing loss and 
tinnitus.  The Board has considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is against 
the Veteran's claims, the doctrine is not for application.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 
49, 55-57 (1990). 

						[continued on next page]


ORDER

Service connection for left ear hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
N. RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


